DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
Claims 1 – 5 are cancelled;
Claims 6 – 10 are pending and being examined.

Claim Objections
Claim 1 is objected to because of the following informalities: “blows out … air to indoors to a front side” appears to be in error for “blows out … air indoors to a front side.” Appropriate correction is required.

Claim Interpretation
The amended specification and claims, filed 6/30/2022, are accepted. Accordingly, the claim limitations are no longer being interpreted under 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP-2017146011, previously cited) in view of Aizawa (WO-2014175109, previously cited). 
Re: Claim 6, Okuyama discloses an air conditioning unit (indoor unit 5, fig. 4) that blows out temperature-controlled air to indoors to a front side (pg 9, para 19) the air conditioning unit comprising:
a fan (blower 22, fig. 4);
a rectangular casing in which the fan is disposed (housing 20, fig. 4); and
an air guide (duct unit 24, fig. 4) that is disposed on an air-flow downstream side of the fan and that forms an air passage having a circular cross-sectional shape (fig. 4, duct unit 24 is a cylinder that is downstream of the fan), wherein 
the rectangular casing (housing 20, fig. 5 is a view from the front) has a first side (fig. 5, left side of housing 20), a second side (fig. 5, right side of housing 20), a third side (fig. 5, top of housing 20), and a fourth side (fig. 5, bottom of housing 20) when viewed from a front direction of the casing, wherein the first side is parallel to the second side (fig. 5, top and bottom are parallel), and the third side is parallel to the fourth side (fig. 5, left and right sides are parallel).
Okuyama fails to explicitly disclose a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage. However Aizawa teaches an indoor unit wherein a smaller one of a first distance (Lw)  between the first side and the second side and a second distance (Lh) between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage (translation pg 3, para 11 starting with “Fig. 11 shows…” – diameter of the fan is 3/5 of the flow passage length or width, and per pg 14 line 15 – 16 of Applicant’s specification the diameter of the fan dictates the diameter of the air passage).
Therefore, in view of Aizawa’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the indoor unit of Okuyama with a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage. Such would provide the benefit of improved blowing efficiency (see Aizawa translation pg 3 para 11, the fan diameter is equal to 3/5 of the length or width of the case which means that the length or width of the case is 1.25 times the fan diameter).
Re: Claim 7, Okuyama in view of Aizawa further discloses the smaller one of the first distance and the second distance is no greater than 2.0 times the diameter of the cross section of the air passage (See Aizawa translation pg 3 para 11, first and second distances, Lw and Lh respectively, are equal, and they are equal to 1.25 times the diameter of the fan, and in the apparatus of Okuyama the duct 24 surrounds the perimeter of the fan).
Re: Claim 8, Okuyama in view of Aizawa  further discloses a drain pan (See Okuyama bottom plate 31, fig. 4, pg 10 para 25 – the bottom plate also functions as a drain pan) that receives dew condensed inside the casing, wherein the drain pan is disposed in a lower part inside the casing (See Okuyama fig. 4), the first side and the second side of the casing extend in a height direction of the casing (See Okuyama fig. 5, left side of housing 20 and right side of housing 20 extend in a height direction), the third side and the fourth side of the casing extend in a width direction of the casing (See Okuyama fig. 5, the top and bottom of housing 20 extend in a width direction), and
the smaller than one of the first distance and the second distance is the first distance (See Okuyma fig. 5, the height of housing 20 is less than the width; See Aizawa Figure 11, the width of the casing includes Lw + additional width to accommodate the controls and is thus larger than Lh).
Re: Claim 9, Okuyama discloses an air conditioning system (indoor unit assembly 3,  fig. 14, pg 14 para 49) comprising:
a first air conditioning unit and a second air conditioning unit (fig. 14, the four indoor units 5), each comprising:
a fan (blower 22, fig. 4);
a rectangular casing in which the fan is disposed (housing 20, fig. 4); and
an air guide (duct unit 24, fig. 4) that is disposed on an air-flow downstream side of the fan and that forms an air passage having a circular cross-sectional shape (fig. 4, duct unit 24 is a cylinder that is downstream of the fan), wherein 
the rectangular casing (housing 20, fig. 5 is a view from the front) has a first side (fig. 5, top of housing 20), a second side (fig. 5, bottom of housing 20), a third side (fig. 5, left side of housing 20), and a fourth side (fig. 5, right side of housing 20) when viewed from a front direction of the casing, wherein the first side is parallel to the second side (fig. 5, top and bottom are parallel), and the third side is parallel to the fourth side (fig. 5, left and right sides are parallel),
the first air conditioning unit and the second air conditioning unit are disposed in a first direction with a direction of the air passage of the first air conditioning unit parallel to a direction of the air passage of the second air conditioning unit and perpendicular to the first direction (fig. 14, air passages are parallel, first direction is up and down which is perpendicular to the air passage flow direction, units are stacked vertically), 
a center of the air passage of the first air conditioning unit is separated from a center of the air passage of the second air conditioning unit by a third distance (fig. 14, center to center distance between two duct units 24) in the first direction,
Okuyama fails to explicitly disclose a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage, and
the third distance is no greater than 2.5 times the diameter of the cross section of the air passage.
However, Aizawa teaches a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage (translation pg 3, para 11 starting with “Fig. 11 shows…” – diameter of the fan is 3/5 of the flow passage length or width, and per pg 14 line 15 – 16 of Applicant’s specification the diameter of the fan dictates the diameter of the air passage). 
Therefore, in view of Aizawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the indoor unit of Okuyama with the a smaller one of a first distance between the first side and the second side and a second distance between the third side and the fourth side is no greater than 2.5 times a diameter of a cross section of the air passage. Such would provide the benefit of improved blowing efficiency (see Aizawa translation pg 3 para 11, the case height Lh and width Lw are equal, the fan diameter is equal to 3/5 of the case cross section which means that the case cross section is 1.25 times the fan diameter).
Okuyama in view of Aizawa further discloses the third distance is no greater than 2.5 times the diameter of the cross section of the air passage (Okuyama fig. 14, the units are stacked with no gap, so the center to center distance cannot be more than the height of a single unit, which in view of Aizawa is 1.25 times the fan diameter).
Re: Claim 10, Okuyama further discloses a support (beam 84, fig. 14) that is disposed between the first air conditioning unit and the second air conditioning unit (fig. 14, a support member 84 is positioned between each indoor unit 5) and that supports one or both of the first air conditioning unit and the second air conditioning unit, wherein a dimension of the support in the first direction is equal to or smaller than half the diameter of the cross section of the air passage (fig. 14, the height of beam 84 is much less than half of the diameter of the cross section of the air passage).

Response to Arguments
Applicant’s argument in reply dated 6/30/2022 regarding the specification objections has been fully considered and is persuasive. Applicant argues on pg 7 that the abstract is less than 150 words. Upon closer examination Examiner agrees and accordingly, the objection is withdrawn. 
The amended claims submitted 6/30/2022 are accepted. Accordingly, the 112(b) rejections are withdrawn.
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 
Applicant argues on pg 12 that “Therefore, Aizawa describes dimensions of the cross section of the flow passage and the diameter of the fan. However, Aizawa is silent with respect to dimensions of the casings 7, 8. Further, Aizawa's flow passage is rectangular with Lh and Lw and does not have a diameter. Accordingly, despite the Examiner's contention, Aizawa fails to teach a range of a ratio of dimensions of the casing to a diameter of the cross section of the flow passage, as required by above limitations.” This argument is not persuasive. Aizawa’s teaching of the ratio of flow passage cross-sectional dimensions to fan diameter reads on the claims because the flow passage height and width (Lh and Lw) are analogous to the casing claimed by applicant. In the instant application, the casing is nominally larger than the flow passage, accounting for the thickness of the casing and accommodation of equipment such as an electric component box, the liquid and gas refrigerant pipes, and expansion valve (see pg 14 of specification). This additional space inside the casing is exactly the same as the machine chamber 2b of fig. 3 of Aizawa, the difference being Aizawa takes this equipment into account instead of not illustrating it. Thus the inner duct 24 of Aizawa fig. 3 and its dimensions, Lh and Lw, teach the claimed limitations. Regarding Applicant’s argument that Aizawa’s flow passage is rectangular and does not have a diameter, any fluid conduit can be said to have “a diameter,” as it is common practice in the art to use the hydraulic diameter for non-circular tubes and channels. Aizawa’s teachings were not relied on to reject the “air guide … that forms an air passage having a circular cross-section” – that limitation was rejected using Okuyama. 
Applicant further argues on pg 12 of the reply that, “furthermore, none of the cited references provide any reasonable rationale for one of ordinary skill to have made the necessary modifications to arrive at the claimed invention.” This argument is not persuasive, as Examiner applied a reasoned motivation for the combination of Okuyama and Aizawa. 
Accordingly, the prior art rejections are maintained, modified as necessitated by amendment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/TAVIA SULLENS/            Primary Examiner, Art Unit 3763